JANVIER, J.
(dissenting). Plaintiff Rabinowitz admits that he is not a licensed architect. Thus he is prohibited by Act No. 231 of 1910 from undertaking architectural work.
That the work which he here undertook and for which he now seeks remuneration is architectural is best evidenced by the fact that the contract under which he obtained the employment was executed on a standard form of the American Institute of Architects, prepared for use where a contract is entered into between an owner and “an architect.”
I am well convinced that one who prepares plans for and supervises the remodeling of the entire front of a store building thus undertakes architectural work. That is what Rabinowitz did here.
The fact that the plans required certain structural steel work to be done did not deprive the whole work of its architectural character. In the organization of a corporation a notarial charter is necessary. Does this fact render the work of organizing and advising the corporation notarial rather than legal? Or does it give to one who is a notary and not an attorney the right to give legal advice to the corporation?
It cannot be denied that considerable difficulty was encountered in the carrying out of the work. It was to eliminate as far as possible just such difficulties that the statute of 1910 was enacted.
Architectural work should be done by architects and it is a plain violation of the statute for a civil engineer to undertake it. His styling himself a “civil engineer” does not change the character of the work.
.1 respectfully dissent.